Case: 12-70030      Document: 00512714211         Page: 1    Date Filed: 07/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 12-70030                               FILED
                                                                             July 28, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
ANTHONY CARDELL HAYNES,

                                                  Petitioner - Appellant
v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                               USDC 4:05-CV-3424


                        ON REMAND FROM THE
                 SUPREME COURT OF THE UNITED STATES


Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.
EDITH BROWN CLEMENT, Circuit Judge:*
                                             I.
       On October 15, 2012, we denied Haynes’s application for a certificate of
appealability (COA) asking us to review the district court’s denial of his motion



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-70030     Document: 00512714211     Page: 2   Date Filed: 07/28/2014



                                  No. 12-70030
under Federal Rule of Civil Procedure 60(b)(6).            We denied Haynes’s
application on the grounds that Martinez v. Ryan, 132 S. Ct. 1309 (2012), which
Haynes tried to claim the benefit of in his 60(b)(6) motion, did not apply in
Texas because Texas inmates could raise claims of ineffective assistance of
counsel on direct appeal.    See Ibarra v. Thaler, 687 F.3d 222, 227 (5th Cir.
2012).
      After our opinion was issued, the Supreme Court held in Trevino v.
Thaler, 133 S. Ct. 1911, 1921 (2013), that the rule from Martinez v. Ryan does
apply in collateral challenges to Texas convictions.       The Supreme Court
granted certiorari to Haynes, vacated our judgment, and remanded for further
consideration in light of Trevino. See Haynes v. Thaler, 133 S. Ct. 2764 (2013).
Pursuant to the Supreme Court’s order, we GRANT Haynes’s application for a
COA and REMAND to the district court to reconsider its denial of Haynes’s
Rule 60(b)(6) motion in light of Trevino.
                                       II.
      Judge Dennis’s concurrence argues that we should go further and order
the district court to carry out a full reconsideration of Haynes’s Strickland
claim. We decline to do so. A district court’s discretion when considering Rule
60(b)(6) motions is “especially broad,” Harrell v. DCS Equip. Leasing Corp.,
951 F.2d 1453, 1458 (5th Cir. 1992), and subject only to “limited and deferential
appellate review,” Gonzales v. Crosby, 545 U.S. 524, 535 (2005). Accordingly,
given our limited role in reviewing Rule 60(b)(6) orders, we return this case to
the district court without additional advisory instructions as to how to exercise
its discretion when considering whether Haynes meets the prerequisites for
obtaining relief under Rule 60(b)(6). See, e.g., id. (setting out the standard for
determining whether Rule 60(b)(6) motions should be granted).


                                        2
    Case: 12-70030     Document: 00512714211      Page: 3   Date Filed: 07/28/2014



                                  No. 12-70030
JAMES L. DENNIS, Circuit Judge, concurring:
      I concur as to Part I of the order to remand for further consideration in
light of the Supreme Court’s recent holding in Trevino v. Thaler, 133 S. Ct.
1911 (2013), but I write separately to note that I would further instruct the
district court to carry out a full reconsideration of the Petitioner’s ineffective-
assistance-of-counsel claim in accordance with both Trevino and Martinez v.
Ryan, 132 S. Ct. 1309 (2012).
      Petitioner has presented significant evidence in support of his argument
that his state-court trial counsel provided him with constitutionally ineffective
assistance in the investigation and presentation of mitigation evidence at trial,
under Strickland v. Washington, 466 U.S. 668 (1984).           In federal habeas
proceedings, Petitioner presented the declarations of thirty-nine lay witnesses
and an expert witness who were available to testify at trial but were not called
by trial counsel. These witnesses would have testified regarding, inter alia,
Petitioner’s childhood history of physical abuse and emotional neglect, as well
as evidence of his significant substance abuse and psychiatric disorder; issues
that had not been fully raised before the trial court.
      In its previous decision denying Petitioner’s motion for relief from
judgment, the district court stated that it had “already reviewed the merits of
Haynes’ Strickland claim in the alternative and found it to be without merit”
and that therefore “he has already received all the relief he has requested.”
Haynes v. Thaler, No. H-05-3424, 2012 WL 4739541, at *5-6 (S.D. Tex. Oct. 3,
2012). The district court was apparently referring to three sentences of an
earlier opinion, in which the district court concluded that:
            [A]s noted by respondent, Haynes’ argument is essentially
      “not that counsels’ performance should have been better, rather,
      his argument is that counsel should have investigated and
                                        3
    Case: 12-70030      Document: 00512714211   Page: 4    Date Filed: 07/28/2014



                                 No. 12-70030
      presented evidence at the punishment phase in a completely
      different manner.” The record indicates that the defense counsel
      (as well as the prosecution and trial court) went to great lengths to
      ensure that Haynes’ constitutional rights were protected and
      viable defenses pursued. Haynes’ allegations do not show flagrant
      omissions by the players involved in his trial; rather, they merely
      demonstrate the exercise of strategy and typify the maxim that
      “the Constitution entitles a criminal defendant to a fair trial, not
      a perfect one.”

      Haynes v. Quarterman, No. H-05-3424, 2007 WL 268374, at *9 (S.D. Tex.
Jan. 25, 2007) (citations omitted).    The district court did not conduct an
analysis of—or even discuss—the post-conviction evidence. Given the cursory
nature of this analysis, I would instruct the district court to reconsider the
Petitioner’s ineffective-assistance-of-counsel argument on remand.




                                       4